NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1150


                      GLEASON INDUSTRIAL PRODUCTS, INC.
                        and PRECISION PRODUCTS, INC.,

                                                      Plaintiffs-Appellees,

                                           v.

                            CENTRAL PURCHASING, LLC,

                                                      Defendant-Appellant,

                                           v.

                                   UNITED STATES,

                                                      Defendant-Appellee.


          Matthew P. Jaffe, Crowell & Moring LLP, of Washington, DC, argued for
plaintiffs-appellees.

        William C. Sjoberg, Adduci, Mastriani & Schaumberg, L.L.P., of Washington,
DC, argued for defendant-appellant. With him on the brief was Louis S. Mastriani.

        Patryk J. Drescher, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-
appellee. On the brief were Tony West, Assistant Attorney General, Jeanne E.
Davidson, Director, Patricia M. McCarthy, Assistant Director, Courtney E. Sheehan and
Stephen C. Tosini, Attorneys.

Appealed from: United States Court of International Trade

Senior Judge Richard W. Goldberg
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-1150

                     GLEASON INDUSTRIAL PRODUCTS, INC.
                       and PRECISION PRODUCTS, INC.,

                                              Plaintiffs-Appellees,

                                         v.

                          CENTRAL PURCHASING, LLC,

                                              Defendant-Appellant,

                                         v.

                                 UNITED STATES,

                                              Defendant-Appellee.


                                Judgment
ON APPEAL from the        United States Court of International Trade

in CASE NO(S).            06-00089

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (BRYSON, PROST and MOORE, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R. 36



                                      ENTERED BY ORDER OF THE COURT




DATED: November 4, 2009                /s/ Jan Horbaly
                                      Jan Horbaly, Clerk